Title: From George Washington to Adam Stephen, 18 November 1755
From: Washington, George
To: Stephen, Adam



Sir
Fredericksburg Novr 18th 1755.

I came to this place on Sunday last and intended to proceed immediately up, but receiving your’s, and other Letters contradicting the reports lately transmitted, determined me to go to

Alexandria where I shall wait a few days in hopes of receiving the express from General Shirley, who the Govornor sent to for Commission’s for the Field Officer’s.
I beg that you will be particularly careful in seeing that strict Order is observd among our Soldiers, as that is the Life of Military discipline—We now have it in our Power to enforce obedience, and obedience will be expected from us, the Men being subject to death as in the Military Law: The Country have also offer’d a reward to all who will apprehend deserters, and a severe punishment upon those that shall entertain, or suffer them to pass; also upon any constable who refuses to convey them to their Quarter’s, or suffer’s them to Escape after such deserter is committed to their custody: these things, with the Articles of War, and a proper exhortation I would have you immediately read to the Men; and see that it is frequently done hereafter. I must desire that you will use all possible mean’s to facilitate the Salting our Provisions; and to give the Commissary such assistance of Men &ca as he shall reasonably require: The Governor approves of the Committee’s resolve, in not allowing either the Maryland or Carolina Company’s to be supported out of our Provision’s this you are desird to make them acquainted with, and in case either of the Companys should be discharged to use your utmost endeavour’s to enlist so many of their Men as you can. Lieutt McManus has leave to go to carolina if he desires it. The Assembly wou’d make no alteration in the Militia Law, nor woud the Govornor order them to be draughted to compleat our Regiment; so that the slow method of Recruitg is likely to be our only means to raize the Men. I think, coud a brisk Officer and two or three Sergeants be sent among the Militia station’d on the So. Branch, they would have a probable chance of engaging many, as some seemd Inclinable in Winchester to enlist—Doctr Craik is expected round to Alexandria in a Vessel with Medicines, and other Stores for the Regiment; so soon as he arrives I shall take care to dispatch him to you.
The Colos. Bird and Randolph are appointed Commissioners, and will set out very shortly with a present &ca to the Country of the Cherokees in order to engage them to our Interest—We have advices that the King return’d to London from Hanover on the 26th of September, that War was Proclaimed the 29th,

and that we have already taken 5 of their Men of War and 120 Sail of Merchen⟨t⟩ Men—a bold stroke by Jove—a glorious beginning—and I hope presages our future Sucess—The Man of War mention’d in my last is not yet arrivd thô hourly expected; it is said (tho. I can’t believe it the King not being arrivd when this ship left England) that she has Commission’s for us: another Ship of War was said to be dispatch’d to America immediately upon the declaration so that I have Sanguine expectation’s we soon shall receive them if they are not already on their way. I am encouragd to hope this as all the Publick Prints, private Letters, and Gentlemen from England say; that the behaviour of the Virginia Troops is greatly extold, and meets with public praises in all the Coffee Houses in London. Yea they exceed the bound of probability (which I am sorry for) by saying in the London Magazine for August, that 800 Virginians maintaind an unequal fight against 1600 French and Indians for three hour’s after the Regular’s fled. The Generals conduct is much condemn’d and the acct further says—it is not to be wonderd that those Regiments shoud act so scandalously here when their behaviour reflected such dishonour on their Country at the Battle of PrestonPan’s. I am Sir Yr most Hble Servt

Go: Washington


By return of the express that brings this, I desire to have a return of the Troops with any occurrances & the News that may have happend.

